Citation Nr: 1024932	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  03-26 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION


The Veteran had active service from September 1972 to March 1982, 
from September 1984 to January 1987, and from September 1990 June 
1991.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the RO which denied 
service connection for defective hearing of the right ear, and an 
increase in the 10 percent evaluation then assigned for defective 
hearing of the left ear with tinnitus.  (The 10 percent 
evaluation was assigned for tinnitus, as the Veteran's hearing 
loss in the left ear was noncompensably disabling.)  By rating 
action in July 2003, the RO granted service connection for 
defective hearing of the right ear, and assigned a 10 percent 
evaluation for bilateral defective hearing; effective from 
February 18, 2003, the date of receipt of claim, and continued 
the 10 percent evaluation assigned for tinnitus.  

In July 2004, the Board denied the Veteran's claim for an 
increased rating for bilateral defective hearing, and he appealed 
that decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In August 2005, the Court 
granted a Joint Motion for Remand and vacated the July 2004 Board 
decision.  

In March 2006, the Board remanded the appeal for additional 
development.  At that time, the Board accepted jurisdiction over 
the additional issues of service connection for a psychiatric 
disorder, back disability and hypertension which had been denied 
by the RO in April 2005, solely for the issuance of a statement 
of the case, which was subsequently accomplished in March 2007.  
See Manlincon v. West, 12 Vet. App. 238 (1999)).  Thereafter, the 
Veteran perfected an appeal for the additional issues, vesting 
jurisdiction of these matters with the Board.  The Board remanded 
all of the issues for additional development in December 2007.  

By rating action in April 2009, the RO denied additional claims 
raised by the Veteran during the pendency of the appeal, 
including service connection for osteoarthritis of multiple 
joints, a heart disorder, and neuropathy, and an increased rating 
for tinnitus.  By rating action in May 2009, the RO granted 
service connection for a back disability, and assigned a 10 
percent evaluation; effective from December 13, 2004, the date of 
receipt of claim.  Thereafter, the Veteran expressed 
dissatisfaction as to both rating decisions and an SOC addressing 
all of the additional issues was promulgated in January 2010.  

Regarding the issues addressed in the April and May 2009 rating 
decisions, in a letters received in March 2009, and in 2010, the 
Veteran's attorney notified the Board that she intended to submit 
additional evidence and/or argument under the provisions of 
38 C.F.R. §§ 19.36 and 20.1304, and requested that the Board 
refrain from issuing a final decision.  However, the additional 
issues have not been certified to the Board for appellate review.  
Accordingly, the Board does not have jurisdiction over these 
matters.  Therefore, the attorney's request was premature, and 
the Veteran is free to submit additional evidence and/or argument 
concerning these matters.  

As to the issues which have been perfected and certified to the 
Board on appeal, the attorney specifically requested that the 
Board expedite that appeal.  (See Attorney's February 2009 
letter).  Accordingly, the Board will proceed with adjudication 
of the issues which have been certified on appeal.  

The issue of an increased rating for bilateral defective hearing 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  The Veteran did not manifest a psychiatric disorder or 
hypertension in service or within one year following separation 
from service, and there is no competent evidence that any current 
disorder is related to service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have an acquired psychiatric disorder 
due to disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  

2.  The Veteran does not have hypertension due to disease or 
injury which was incurred in or aggravated by service, nor may 
any current hypertension be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must indicate that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, letters 
dated in March 2003 (hearing loss) and January 2005 (psychiatric 
disorder and hypertension), fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA and private medical records 
identified by him have been obtained and associated with the 
claims file.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided herein 
is available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  Concerning the issues addressed in this 
decision, the Board concludes that an examination is not needed 
because there is no competent evidence establishing an in-service 
event, injury or disease relevant to the claims, including on a 
presumptive basis, and no competent evidence that any claimed 
disability may be related to the Veteran's military service.  

Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946 and a 
cardiovascular disease including hypertension is manifest to a 
compensable degree within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

A veteran is a person who served in the active military, naval, 
or air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d).  

The term "active military, naval, or air service" includes: (1) 
active duty; (2) any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; and 
(3) any period of inactive duty training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(2), (24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA 
includes duty (other than full-time duty) prescribed for 
Reserves.  38 C.F.R. § 3.6(d) (2009).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish basic eligibility for veterans' benefits 
based upon active duty for training, the appellant must first 
establish that he was disabled from a disease or injury incurred 
or aggravated in the line of duty.  See Laman v. West, 11 Vet. 
App. 80,84-86 (1998) (rev'd on other grounds, D'Amico v. West, 12 
Vet. App. 264 (1999)); see also Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).  Until "veteran" status is established for a 
period of active duty for training or a period of inactive duty 
for training, the presumption of soundness and the presumption of 
aggravation are not for application.  See Laruan, supra; Paulson, 
supra.  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

In the instant case, the Veteran has not offered any specific 
contentions or argument concerning the claims of service 
connection for a psychiatric disorder and hypertension, other 
than to assert that service connection should be established.  

As an initial matter, the Board notes that not all of the 
Veteran's service treatment records are available for review.  VA 
attempted to obtain all of the Veteran's service treatment 
records for his three periods of active service and any 
INACDUTRA/ACDUTRA service records, but has been unable to obtain 
any treatment records prior to February 1980 or subsequent to May 
1991.  The service reports of record include an October 1984 
(second) enlistment examination, a December 1988 National Guard 
Periodic examination, an April 1991 Redeployment examination, a 
May 1991 separation examination, and numerous outpatient 
treatment records from 1980 to 1991.  Based on the available 
service records and the Veteran's specific denial of any 
psychiatric problems or hypertension on various service 
examinations, including at the time of discharge in 1991, and the 
absence of any signs or symptoms of a psychiatric disorder or 
hypertension until many years after discharge from service, the 
Board finds that the absence of some of his early service records 
is not prejudicial to the adjudication of his claims.  

The available service treatment records are silent for any 
complaints, treatment, abnormalities, or diagnosis referable to 
any psychiatric problems or hypertension in service.  On Reports 
of Medical History for service enlistment in October 1984, for 
the National Guard Periodic examination in December 1988, and on 
a Redeployment examination in April 1991, the Veteran 
specifically denied any pain or pressure in his chest, 
palpitations or pounding heart, heart trouble or murmurs, high or 
low blood pressure, frequent trouble sleeping, depression or 
excessive worry, loss of memory, or nervous trouble of any sort.  
Further, no pertinent abnormalities were noted on any of the 
contemporaneous examinations or at the time of his service 
separation examination in May 1991.  On the separation 
examination in May 1991, the Veteran's blood pressure was 128/76, 
and his heart and psychiatric status were normal.  

Similarly, the Veteran made no mention of any cardiovascular or 
psychiatric problems on his original claim for VA compensation 
benefits, received in March 1982, on a claim for VA benefits in 
January 1988, on VA examinations in September 1991 and April 
2003, or until the filing of his current claim, received in 
December 2004.  The first evidence of hypertension was noted on a 
private medical report, dated in August 1997.  The first evidence 
of a psychiatric problem was noted on a private medical report, 
dated in January 2004.  The assessment was anxiety.  
Parenthetically, the Board notes that a psychological assessment 
of the Veteran during an incarceration in the Tennessee 
Correctional system in December 1999, was essentially negative.  
At that time, the Veteran denied any history of psychiatric 
treatment, and no pertinent abnormalities were noted on 
examination, other than a history of polysubstance abuse.  

Concerning the claims of service connection for an acquired 
psychiatric disorder and hypertension, there is no evidence that 
either disorder was manifested during any of the Veteran's three 
periods of active service from 1972 to 1991, or within one year 
of discharge from active service.  The Veteran's hypertension was 
first diagnosed in 1997, some six years after service, and an 
assessment of anxiety was first diagnosed nearly 13 years after 
service.  

While the Veteran believes that he has a psychiatric disorder and 
hypertension which are related to service, he has not presented 
any competent medical evidence to support that assertion.  Where 
a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Direct service connection 
requires a finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

The fact that the record does not reflect that any complaints, 
findings, or diagnosis of a psychiatric disorder or hypertension 
until many years after service, weighs against the finding of a 
nexus between any current condition and service.  Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider 
the Veteran's entire medical history, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 F. 
3d 1335 (Fed. Cir. 2002) ("negative evidence" could be 
considered in weighing the evidence).  

Concerning the Veteran's reserve service, in order to establish 
service connection for any claimed disability incurred during a 
period of INACDUTRA, the evidence must show an injury while on 
INACDUTRA, and a current disability which is shown to be due to 
that injury.  Diseases, such as a psychiatric disorder or 
hypertension are not disabilities for which service connection 
may be established for periods of INACDUTRA.  Where the evidence 
shows an injury or disease while on active service or ACDUTRA, 
service connection may be established only when there is 
competent evidence of a current disability which is due to that 
injury or disease.  38 U.S.C.A. §§ 101(2), (24), 1110; 38 C.F.R. 
§ 3.6(a), (c), (d), 3.303, 3.307, 3.309.  

Additionally, the presumption of service incurrence for certain 
diseases, such as hypertension, which manifest themselves to a 
degree of disability of 10 percent or more within a specified 
time after separation from service do not extend to claims of 
service connection based on a period of ACDUTRA or INACDUTRA.  
McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 
7 Vet. App. 466, at 469-70, for the proposition that, "if a 
claim relates to period of [ACDUTRA], a disability must have 
manifested itself during that period; otherwise, the period does 
not qualify as active military service and claimant does not 
achieve veteran status for purposes of that claim.").  The 
Veteran does not claim nor is there any objective or competent 
evident showing that his current psychiatric disorder or 
hypertension were due to injury or disease incurred during a 
period of ACDUTRA or to an injury while on INACDUTRA.  
Accordingly, there is no basis for a favorable decision based on 
any period of the Veteran's ACDUTRA or INACDUTRA service.  

As there is no credible evidence of any signs or symptoms of a 
psychiatric disorder or hypertension in service or until many 
years after service, no credible medical evidence of record 
suggesting a connection between any current psychiatric disorder 
or hypertension and service, and no evidence of hypertension 
within one year of discharge from service, the Board finds no 
basis for a favorable disposition of the Veteran's appeal.  
Accordingly, the appeal is denied.  


ORDER

Service connection for a psychiatric disorder is denied.  

Service connection for hypertension is denied.  


REMAND

In a letter from the Veteran's representative dated in August 
2009, it was asserted that the Veteran's  bilateral defective 
hearing had worsened significantly since he was last examined by 
VA in April 2008, and requested another audiological examination.  
As such, VA is required to afford him a contemporaneous 
examination to assess the current severity of his hearing loss.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the 
Board has no discretion and must remand this claim.  

Accordingly, the claim is REMANDED to the RO for the following 
action:  

1.  The Veteran should be afforded a VA 
audiological examination to determine the 
current severity of his bilateral hearing 
loss.  The claims folder should be made 
available to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in the 
report.  All appropriate testing should be 
undertaken in connection with this 
examination.  

2.  After the requested development has 
been completed, the RO should readjudicate 
the merits of the claim.  If the benefits 
sought on appeal remain denied, the Veteran 
and his attorney should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


